COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-12-01005-CR
Trial Court Cause
Number:                     1315369
Style:                      Herber Bal Aparicio-Cabrera
                            v The State of Texas
                  *
Date motion filed :         April 25, 2013
Type of motion:             Motion for Extension of Time to File Pro Se Response
Party filing motion:        Appellant
Document to be filed:       Pro Se Response to Appointed Counsel's Anders Brief

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             April 8, 2013
         Number of previous extensions granted:         1, with no further extensions noted; Current due date, May 6, 2013
         Date Requested:

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: The Court will consider any pro se response on file when the case is submitted.


Judge's signature: /s/ Laura Carter Higley
                          Acting individually           Acting for the Court

Panel consists of Justices Keyes, Higley, and Bland

Date: May 3, 2013